Exhibit 10.4
LEASE AGREEMENT
     THIS LEASE AGREEMENT (this “Lease”) is made as of the 7th day of May, 2007,
by and between GP ROCK ONE, L.L.C., a Rhode Island limited liability company
(“Landlord”) and NOVAVAX, INC., a Delaware corporation (“Tenant”).
WITNESSETH:
     WHEREAS, Landlord owns that certain improved real property known as Lot 4,
Block A in The Johns Hopkins Belward Research Campus Subdivision, Montgomery
County, Maryland (the “Land”), on which is constructed a building (the
“Building”) containing approximately 51,181 rentable square feet located at 9920
Belward Drive, Rockville, Maryland 20850 (the Land and the Building being
collectively referred to herein as the “Premises”); and
     WHEREAS, prior to the date hereof, Landlord leased all of the Premises to
HUMAN GENOME SCIENCES, INC., a Delaware corporation (“HGS”) pursuant to the
terms of a certain Lease Agreement dated December 19, 2000, as amended by a
certain First Amendment to Lease dated March 23, 2001 (collectively, the “HGS
Lease”), and, in turn, HGS subleased all of the Premises to Tenant pursuant to
the terms of a certain Sublease dated October 6, 2006 (“Sublease”) by and
between HGS, as sublandlord, and Tenant, as subtenant; and
     WHEREAS, on or about the date of this Lease (i) Landlord and HGS have
terminated the HGS Lease, (ii) HGS and Tenant have terminated the Sublease, and
(iii) Landlord and Tenant have agreed to enter into a direct lease upon the
terms and conditions set forth below, including, without limitation, the terms
set forth in the Lease Addendum of even date herewith, attached hereto as
Exhibit A, and incorporated by reference herein.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the rents, covenants and agreements
herein contained, Landlord does hereby lease and demise the Premises unto Tenant
and Tenant hereby takes and leases the Premises from Landlord on the terms and
conditions herein contained.
     1. Lease Term and Lease Year.
          A. Lease Term. The term of this Lease (the “Lease Term”) shall
commence on the Initial Delivery Date (as defined below) (the “Lease
Commencement Date”) and, unless otherwise set forth herein, shall expire on the
last day of the month which is six (6) years following the Full Delivery Date
(as defined below), except that if the Full Delivery Date is not the first day
of a calendar month, then the Lease Term shall expire on the last day of the
sixth (6th) year following the first day of the first full month following the
Full Delivery Date (the “Lease Expiration Date”). The “Initial Delivery Date”
shall mean the later of the third (3rd) business day following satisfaction of
the contingencies described in paragraph 31 below or the date upon which the
Initial Delivery Areas are “Delivered” (as defined below) in accordance with
subparagraph 4A. The “Full Delivery Date” shall be the third (3rd) business day
following “Delivery” (as defined below) of the balance of the Premises other
than the “Select Areas” (as defined below). Tenant shall have the option to
extend the Lease Term in accordance with the provisions of paragraph 26 below.
“Delivery”, “Deliver” and “Delivered” shall mean the date on which all
obligations of Landlord pursuant to this Lease have been met under paragraph 4
with respect to the Initial Delivery Areas, the Lab Areas and the Select Areas,
as applicable.
          B. Lease Year. The term “Lease Year” shall mean each twelve (12) month
period commencing on the first day of the first full month following the Full
Delivery Date. The first Lease Year shall also include the number of days
between the Full Delivery Date and the last day of the month in which the Full
Delivery Date occurs.

-2-



--------------------------------------------------------------------------------



 



          C. Certificate of Commencement. Within ten (10) days following the
date the Initial Delivery Areas (as defined below) of the Premises have been
Delivered to Tenant, the parties shall execute a certificate in the form
attached hereto as Exhibit B certifying as to the Lease Commencement Date and
the Initial Delivery Date, which are one and the same. Within ten (10) days
following the date the remainder of the Premises (other than the Select Areas)
has been Delivered to Tenant, the parties shall execute a certificate in the
form attached hereto as Exhibit C certifying as to the Full Delivery Date and
the Lease Expiration Date. Additionally, within ten (10) days following the
Delivery of each portion of the Lab Areas and the Select Areas, as the case may
be, to the Tenant, the parties shall execute a certificate in the form attached
hereto as Exhibit D certifying as to the date of the respective Deliveries. All
such certificates shall be attached hereto and incorporated by reference herein.
[As of the date of this Lease (i) the Initial Delivery Date and the Lease
Commencement Date are January 1, 2007, as set forth in the attached Exhibit B,
(ii) the Full Delivery Date is January 18, 2007 and Lease Expiration Date is
January 31, 2013, as set forth in the attached Exhibit C, and (iii) the dates of
Deliveries of the remainder of the Premises, also known as the Select Areas are
March 1, 2007, as set forth in the attached Exhibit D.]
     2. Rent.
          A. Preliminary Term Rent. From the Initial Delivery Date through the
day immediately preceding the Full Delivery Date (the “Preliminary Term”),
Tenant shall pay to Landlord “Tenant’s Proportionate Share” (as defined below)
of the Additional Rent (as defined in subparagraph 2D below). Tenant’s
Proportionate Share of the Additional Rent shall be the percentage arrived at by
dividing the number of square feet of rentable area of the Premises as has been
Delivered to Tenant by 51,181 square feet (the “Tenant’s Proportionate Share”).
Tenant’s

-3-



--------------------------------------------------------------------------------



 



Proportionate Share shall be adjusted on a monthly basis (as of the first day of
each calendar month) as areas of the Premises are delivered to Tenant. All
amounts due by Tenant to Landlord during the Preliminary Term shall be paid
within ten (10) days following Tenant’s receipt of a bill therefor from
Landlord. [As of the date of this Lease, Tenant’s Proportionate Share is one
hundred percent (100%).]
          B. Base Rent. Subject to the rent abatement provisions of the last
sentence of this subparagraph and subparagraph 4C of this Lease, commencing on
the Full Delivery Date, Tenant shall pay to Landlord Base Rent for the first
Lease Year of One Million One Hundred Seventy-Seven Thousand One Hundred
Sixty-Three and No/100 Dollars ($1,177,163.00), payable in equal monthly
installments of Ninety Eight Thousand Ninety-Six and 92/100 Dollars
($98,096.92), the first such installment being due on the Full Delivery Date
(provided that if the Full Delivery Date is a day other than the first day of a
month, Base Rent for the month in which the Full Delivery Date occurs shall be
adjusted on the basis of a 30-day month) and the remaining installments being
payable, in advance, without notice, demand, deduction or set-off, on the first
day of each and every calendar month thereafter during the Lease Term.
Notwithstanding the foregoing provisions of this subparagraph, (i) Base Rent
(but not Additional Rent) for the first six (6) months following the Full
Delivery Date (“Abatement Period”) shall be abated by an amount equal to fifty
percent (50%) thereof and shall be payable in monthly installments of Forty-Nine
Thousand Forty-Eight and 46/100 Dollars ($49,048.46), and (ii) after the
Abatement Period, Tenant shall be responsible for the full Base Rent; provided,
however, no Base Rent shall be due and payable for the Select Areas until the
date(s) each Select Area is Delivered to Tenant, with the Base Rent to be
adjusted to reflect Delivery of Select Areas on the first day of each calendar
month to reflect a prior month’s Delivery of part or

-4-



--------------------------------------------------------------------------------



 



all of the Select Areas. [As of the date of this Lease all Select Areas have
been Delivered to Tenant and Tenant’s Abatement Period ends on July 18, 2007.]
          C. Increases in Base Rent. Commencing on February l, 2008, and
continuing on the first day of February in each succeeding year thereafter
during the Lease Term, the Base Rent payable by Tenant shall be increased by an
amount equal to 2.125% multiplied by the Base Rent (as adjusted pursuant to this
subparagraph) payable during the last month of the immediately preceding Lease
Year.
          D. Additional Rent. On and after the Full Delivery Date, Tenant shall
pay to Landlord, as additional rent, an amount equal to (i) all amounts payable
by Landlord with respect to (a) that certain Declaration of Covenants, Easements
and Restrictions (Protective Covenants) dated September 24, 1997, and recorded
among the Land Records of Montgomery County, Maryland in Liber 15181 at folio 74
(the “Protective Covenants”) a copy of which is attached hereto and made a part
hereof as Exhibit E, (b) that certain Declaration of Covenants, Conditions,
Easement and Restrictions for The Johns Hopkins University Belward Research
Campus dated September 24, 1997, and recorded among the Land Records of
Montgomery County, Maryland in Liber 15181 at folio 84 (the “Declaration”) a
copy of which is attached hereto and made a part hereof as Exhibit F, and
(c) that certain Easement Agreement dated February 28, 2001, and recorded among
the Land Records of Montgomery County, Maryland in Liber 18918 at folio 448 (the
“Easement Agreement”), a copy of which is attached hereto and made a part hereof
as Exhibit G, and (ii) all other amounts payable by Tenant as set forth in this
Lease, including, without limitation, the Lease Addendum (such amounts are
sometimes individually and collectively referred to as “Additional Rent”). If
any such amounts are payable by Landlord on a monthly basis, Tenant shall
likewise pay to Landlord such Additional Rent (upon presentation of an invoice
for same or delivery of notice of

-5-



--------------------------------------------------------------------------------



 



such recurring charges), on a monthly basis, in addition to and on the same
dates as the monthly installments of Base Rent. Any Additional Rent not paid
monthly shall be payable by Tenant to Landlord within ten (10) days after
receipt of a bill therefor from Landlord. Landlord shall furnish Tenant with
copies of statements setting forth the amount due from Tenant.
          E. Payment of Rent. Base Rent and Additional Rent (hereinafter
collectively “Rent”) shall be payable to Landlord, c/o Human Genome Sciences,
Inc., 14200 Shady Grove Road, Rockville, MD 20850, Attention; Chief Financial
Officer, or to such other address as Landlord may from time to time specify.
          F. Late Charges. Tenant shall pay to Landlord an amount equal to five
percent (5%) of any Rent not received by Landlord within five (5) days after
such payment is due as compensation to Landlord for its costs and inconvenience
incurred as a consequence of Tenant’s delinquency. Additionally, except as
provided in subparagraph 8A of this Lease, all payments required hereunder from
Tenant which are not paid within five (5) days of the due date shall bear
interest from the date due until paid at an annual rate equal to the greater of
(i) two percent (2%) per annum in excess of the prime rate of interest published
from time to time in the Wall Street Journal Eastern Edition or (ii) twelve
percent (12%) per annum. In no event, however, shall the charges permitted
hereunder or elsewhere in this Lease, to the extent they are considered to be
interest under applicable law, exceed the maximum lawful rate of interest.
     3. Security Deposit.
          A. Concurrent with the Initial Delivery Date, Tenant has paid to
Landlord a security deposit of Ninety-Eight Thousand Ninety-Six Dollars and
Ninety-Two Cents ($98,096.92) (payable in cash or, as and to the extent set
forth in subparagraph B below, in the form of a letter of credit reasonably
acceptable to Landlord) (the “Security Deposit”).

-6-



--------------------------------------------------------------------------------



 



          B. In lieu of depositing cash as the Security Deposit, Tenant shall
have the right to deliver to Landlord an unconditional, irrevocable, standby
letter of credit in the amount of the cash Security Deposit otherwise required
hereunder, which letter of credit shall (i) be in a form reasonably acceptable
to Landlord, (ii) be issued by a financial institution selected by Tenant and
reasonably acceptable to Landlord, (iii) be for the benefit of Landlord, (iv) be
payable by draft sight in a location reasonably acceptable to Landlord upon
presentation of a certification signed by an officer of Landlord which states
that an event of default has occurred under this Lease, and (v) be payable in
the event such letter of credit is not renewed on or before the date which is
thirty (30) days prior to its expiration. Any amounts of cash drawn on a letter
of credit Security Deposit will thereafter be treated as a cash Security Deposit
hereunder.
          C. Tenant shall have the right at any time during the Lease Term upon
thirty (30) days’ prior written notice to Landlord (i) to replace a cash
Security Deposit with a letter of credit which complies with all the above terms
of, or (ii) to replace a letter of credit Security Deposit with a corresponding
amount of cash or another letter of credit which complies with all the terms set
forth above.
          D. If Tenant fails to pay Rent when required or fails to perform any
other covenant contained herein following any notice and cure period provided
herein, Landlord may use or retain all or any part of the Security Deposit for
the payment of any sum not so paid, or for the payment of any amount which
Landlord may spend or become obligated to spend by reason of Tenant’s default.
If any portion of the Security Deposit is so applied or used, then Tenant shall,
within five (5) business days after the effective date of written notice
thereof, deposit an additional amount with Landlord sufficient to restore said
Security Deposit to the amount set forth above, or

-7-



--------------------------------------------------------------------------------



 



replenish the letter of credit to the amount required hereunder, and Tenant’s
failure to do so shall constitute a default under this Lease.
          E. If Tenant has performed all of its monetary and other obligations
hereunder (including, but not limited to (i) radiological decommissioning of all
laboratory and/or manufacturing suites within the Premises in accordance with
all applicable governmental requirements to the satisfaction of all applicable
governmental authorities (hereinafter referred to as “Decommissioning”), to the
satisfaction of Landlord; and (ii) decontamination of all “Hazardous Substances”
(as defined in the Lease Addendum), Biologics (as hereinafter defined) and all
other potentially hazardous biological materials in, on or about the Premises,
other than with respect to Hazardous Substances referred to in subparagraph 20D
below, in accordance with the requirements of all applicable governmental
authorities and to the reasonable satisfaction of Landlord as demonstrated by an
environmental audit, satisfactory to Landlord in its reasonable discretion,
performed at Tenant’s cost (“Decontamination”) at the termination of this Lease,
Landlord shall return said Security Deposit or letter of credit to Tenant within
sixty (60) days after termination of this Lease, less any amounts required to
restore the Premises to good condition and repair, reasonable wear and tear and
damage caused by casualty and condemnation excepted, including repairing any
damage resulting from the removal by Tenant of its Alterations (as defined
below), trade fixtures or equipment.
     4. Delivery and Acceptance of Lease Premises.
          A. Upon satisfaction of the contingencies described in paragraph 31
below, the office, laboratory and administrative portions of the Premises shown
on Exhibit H attached hereto and made a part hereof (collectively, the “Initial
Delivery Areas”) shall be Delivered to Tenant in the following condition:
professionally cleaned and with all base building systems servicing the

-8-



--------------------------------------------------------------------------------



 



Premises in good repair and working order, and in a condition that will enable
Tenant to obtain maintenance contracts from contractors reasonably acceptable to
Tenant and Landlord for commercially reasonable prices covering such systems. In
all other respects, the Initial Delivery Areas are to be Delivered and subleased
on an “AS IS, WHERE IS BASIS.” Tenant understands and agrees that the laboratory
suites which are part of the Initial Delivery Areas are subject to a license
issued by the State of Maryland for the handling and use of radioactive
materials (“License”); Landlord represents that it has requested that the
License be amended to release such laboratory areas thereby eliminating the
requirement that the Landlord pursue and complete Decommissioning with respect
thereto, and such License amendment or Decommissioning, as the case may be,
shall be a condition precedent to Delivery of the initial Delivery Areas.
          B. Except for the Select Areas and the Initial Delivery Areas, the
balance of the Premises, as depicted and listed on Exhibit I and as depicted and
listed on Schedule 1-A and 1-B (individually and collectively, the “Lab Areas”)
shall be Delivered by Landlord in the same condition as required of the Initial
Delivery Areas and in accordance with the schedule attached hereto and made a
part hereof as Exhibit I. In all other respects, the Lab Areas are to be
Delivered and subleased on an “AS IS, WHERE IS BASIS.” Each date on which a
portion of the Lab Areas has been Delivered shall be a “Lab Premises Delivery
Date”. A Lab Premises Delivery Date may be extended for a Force Majeure event
(as defined in the Lease Addendum) or for completion of any required
environmental clean-up. Tenant understands and agrees that the laboratory suites
which are part of the Lab Areas are subject to the License; Landlord covenants
that on or before December 22, 2006, it will request that the License be amended
to release such laboratory areas thereby eliminating the requirement that the
Landlord pursue and complete Decommissioning with respect thereto, and such
License amendment or Decommissioning, as the case may be, shall be a condition
precedent to

-9-



--------------------------------------------------------------------------------



 



Delivery to each portion of the Lab Areas. [As of the date of this Lease all Lab
Areas have been Delivered to Tenant and the aforesaid condition precedent
(Landlord’s amendment of license or Decommissioning) has been satisfied.]
          C. Those portions of the Premises labeled as areas B129L, B140L,
B263L, B280L, B281 and B282 on Exhibit J (the “Select Areas”) shall be Delivered
to Tenant within three (3) business days following Landlord’s completion of all
environmental remediation and Decommissioning activities (which Landlord agrees
to pursue in a timely manner and with all commercially reasonable due diligence)
and delivery to Tenant of copies of written evidence of acceptance of the
completion of said environmental remediation and Decommissioning (with respect
to the Select Areas and, if applicable, the other laboratory suites in the
Premises which have not otherwise been removed from the License) by the
appropriate governmental authorities. The Select Areas shall be Delivered in the
same condition as required of the Lab Areas and shall be Delivered in stages as
Landlord’s work is completed within each of the Select Areas. If any portion of
the Selected Areas is not Delivered by the applicable date set forth in
Exhibit J, Tenant shall provide written notice to Landlord of such failure to
Deliver and notwithstanding anything to the contrary contained herein, Landlord
shall have ninety (90) days after such notice to cure (“Cure Period”) such
failure to Deliver; and in the event any portion of the Select Areas is not
Delivered by the expiration of the Cure Period, then, in addition to the Base
Rent for such non-Delivered Select Areas not commencing pursuant to subparagraph
2B hereof Base Rent for the remainder of the Premises shall be reduced by an
amount equal to one hundred fifty percent (150%) of the daily rent applicable to
such non-Delivered Select Areas for each day following the Cure Period that such
portion of the Select Areas has not been Delivered, such daily rent to be
calculated on the basis of a 30-day month at the then applicable Base Rent for
the entire Premises multiplied by a fraction, the numerator of

-10-



--------------------------------------------------------------------------------



 



which shall be the square footage of the non-Delivered Select Areas and the
denominator of which shall be 51,181. [All Select Areas as of the date of this
Lease have been timely Delivered.]
          D. Except as specifically set forth in this subparagraph 4D herein and
except for the work to be performed by Landlord pursuant to subparagraphs 4A, B
and C above, Tenant acknowledges that no warranties or representations
concerning the condition, quality, or adequacy of the Premises have been made to
Tenant about the Premises. Landlord represents and warrants to Tenant that
(i) to the best of its knowledge, the Premises were constructed in compliance
with all requirements of the Americans with Disabilities Act (“ADA”), (ii) as of
the Lease Commencement Date, the Premises were in material compliance with all
requirements of the ADA, (iii) to the best of Landlord’s knowledge, as of the
Lease Commencement Date, the Premises were in material compliance with all
governmental requirements, and (iv) Tenant is permitted to use the Premises for
its intended use for biological and pharmaceutical laboratories, research,
development and manufacturing and associated administrative uses under all
applicable laws and regulations, including, but not limited to applicable zoning
laws and regulations.
          E. Other than as provided in subparagraph 4C, from and after the Full
Delivery Date, Tenant shall be solely responsible for the operation, maintenance
and repair of the Premises in accordance with the terms of this Lease.
          F. Intentionally Omitted.
     5. Lease Addendum. The Lease Addendum attached hereto as Exhibit A and made
a part hereof contains certain material and substantive terms and conditions of
this Lease. Any reference to “this Lease” or “the Lease” shall include the terms
and conditions of the Lease Addendum as if the same were fully set forth herein.

-11-



--------------------------------------------------------------------------------



 



     6. Assignment and Subletting.
          A. Except as provided in subparagraphs 6B and 6C below, Tenant shall
have no right to sublet all or any part of the Premises nor shall Tenant have
any right to assign or encumber this Lease, without the prior written consent of
Landlord, which consent shall not be unreasonably withheld or delayed, but shall
be subject to the conditions set forth in subparagraphs 6D and 6E below. No such
assignment or subletting shall release or relieve Tenant from any obligations
under this Lease.
          B. Subject to satisfaction of the conditions set forth in
subparagraphs 6D and 6E below, but notwithstanding anything else to the contrary
contained in subparagraph 6A, Tenant may assign the Lease or sublet the Premises
for any of the then remaining portion of the unexpired Lease Term without
Landlord’s consent except as hereafter expressly provided in (d) below, but with
prior written notice to Landlord: (i) to any parent, Affiliate (as hereinafter
defined) or subsidiary of Tenant, (ii) to a surviving person or entity in
connection with the merger, consolidation or acquisition between Tenant and any
of its subsidiaries so long as the Tenant’s parent as of the date of this Lease
retains management control of the Tenant, or (iii) to the purchaser of all or
substantially all of Tenant’s assets or all of Tenant’s outstanding stock;
provided, however, that in the event of any such assignment or sublease:
(a) Tenant to which the Premises were initially leased shall continue to remain
liable on the Lease for the performance of all terms; (b) Tenant shall not be in
default of any of the terms or provisions of the Lease beyond any applicable
notice and cure period(s); (c) any such sublessee or assignee shall assume in
writing, in a form acceptable to Landlord, all of Tenant’s obligations arising
under this Lease; and (d) Tenant and the proposed sublessee or assignee shall
demonstrate to Landlord’s reasonable satisfaction sublessee’s or assignee’s
creditworthiness and financial capacity to meet all subsequent financial
obligations

-12-



--------------------------------------------------------------------------------



 



arising under the Lease. Any of the permitted transfers hereinabove provided
shall be permitted by transfer of stock or any other ownership interests by
Tenant or any parent of Tenant. “Affiliate” shall mean any entity which is under
common control with, controls or is controlled by the Tenant.
          C. Notwithstanding anything to the contrary contained herein,
including, but not limited to, subparagraph 6D below, no public offering of
Tenant’s (or its parent’s) stock or other ownership interests or the transfer of
the stock or other ownership interests of Tenant or its parent on a national
securities exchange shall be deemed an assignment in violation of the Lease.
          D. Notwithstanding the foregoing, if at the time of the proposed
assignment or subletting, Landlord is a real estate investment trust (“REIT”) or
is owned by an entity that is a REIT (“Landlord’s REIT Entity”), then:
               (i) in the event the income generated by the proposed assignee or
subtenant would jeopardize Landlord’s REIT status or Landlord’s REIT Entity’s
status, as a real estate investment trust within the meaning of Sections 856
through 860 of the Internal Revenue Code of 1986 (“REIT Status”) or cause
Landlord or Landlord’s REIT Entity to be in receipt of income that does not
constitute “rent from real property” within the meaning of Section 856(d) of the
Code, Tenant shall be required to obtain Landlord’s prior written consent, which
consent may be given or denied in Landlord’s sole and absolute discretion;
provided, however, in the event Tenant is unable to determine whether the
proposed assignment or sublease could jeopardize the Landlord’s REIT Entity’s
REIT Status, Tenant shall have the right to deliver a notice to Landlord,
complying with each of the requirements of subparagraph 6D(ii) hereof,
requesting that Landlord make such determination. Landlord shall notify tenant
within five (5) business days after Landlord receives such notice and such other
information as Landlord may reasonably require whether such assignment or
sublease could jeopardize the Landlord’s REIT Entity’s REIT Status or cause
Landlord or

-13-



--------------------------------------------------------------------------------



 



Landlord’s REIT Entity to be in receipt of income that does not constitute “rent
from real property” within the meaning of Section 856(d) of the Code.
               (ii) In the event Landlord’s consent is required pursuant to this
subparagraph 6D(i) hereof, Tenant shall first notify Landlord of its desire to
assign its interest in this Lease or sublet the Premises and shall submit in
writing to Landlord (the “Transfer Notice”); (a) the size and location of the
space Tenant proposes to assign or sublet; (b) the name of the proposed assignee
or subtenant; (c) the date on which the Tenant proposes that the transfer be
effective, which shall not be earlier than the date which is ninety (90) days
after the Transfer Notice (d) the nature of the proposed assignee’s or
subtenant’s business to be carried on in the Premises; (e) the terms and
provisions of the proposed sublease or assignment; (f) such reasonable financial
information as Landlord may request concerning the proposed assignee or
subtenant, and (g) such other information as Landlord may reasonably require.
          E. Any proposed sublease or assignment shall meet the following
requirements in addition to any other requirements set forth above:
               (i) Landlord shall be provided with at least ninety (90) days
written notice prior to the effective date of any proposed assignment,
subletting or other transfer;
               (ii) Any proposed assignee, sublessee or other transferee shall
assume, in a written instrument reasonably acceptable to Landlord, all of the
obligations of Tenant hereunder;
               (iii) Any proposed assignee, sublessee or other transferee shall
use the Premises for the purposes set forth in Article 2 of the Lease Addendum;
               (iv) Tenant shall in no way be released from any of its
obligations under this Lease; and

-14-



--------------------------------------------------------------------------------



 



               (v) Tenant shall reimburse Landlord for legal fees and expenses
reasonably incurred by Landlord in connection with such approval, and the
drafting and preparation of appropriate documentation effectuating the
assignment, subletting or other transfer.
     7. Default by Tenant; Remedies.
          A. If (i) default be made in the payment of Rent or any additional
charge payable hereunder by Tenant, and such default shall continue for five
(5) days after written notice of default, or (ii) default be made in any of the
other covenants or conditions herein contained on the part of Tenant and such
default shall continue for twenty (20) days after written notice thereof shall
have been given to Tenant, (except that such 20-day period shall be
automatically extended for an additional period of time reasonably necessary to
cure such default, if such default cannot be cured within such first 20-day
period and provided Tenant commences the process of curing such default within
said first 20-day period and continuously and diligently pursues such cure to
completion), or (iii) Tenant shall become insolvent or bankrupt or makes an
assignment for the benefit of creditors, or (iv) a receiver or trustee of
Tenant’s property shall be appointed and such receiver or trustee, as the case
may be, shall not be discharged within sixty (60) days after such appointment,
then in any such case, Landlord may, without further notice to Tenant, notice
being hereby waived, terminate Tenant’s tenancy and recover possession of and
reenter the Premises without accepting a surrender of the Premises or affecting
Tenant’s liability for past Rent and other charges due or future rent and other
charges to accrue hereunder. In the event of any such default, Landlord shall be
entitled to recover from Tenant, in addition to Rent and other charges
equivalent to rent, all other damages sustained by Landlord on account of the
breach of this Lease, including, but not limited to, the costs, expenses and
attorney fees incurred by Landlord in enforcing the terms and provisions hereof
and in reentering and recovering possession of the Premises and for the cost of
repairs, alterations and

-15-



--------------------------------------------------------------------------------



 



brokerage and attorney fees connected with the re-letting of the Premises, but
excluding consequential or incidental damages other than out-of-pocket expenses
incurred by Landlord and delineated herein. As an alternative, at the election
of Landlord, Landlord shall have the right to accept a surrender of the Premises
(without the need for any affirmative act or acquiescence by Tenant), without
any further rights or obligations on the part of Landlord or Tenant (other than
Tenant’s obligation for Rent and other charges due and owing through the date of
acceptance of surrender), so that Landlord may re-let the Premises without any
right on the part of Tenant to any credit or payment resulting from any
re-letting of the Premises. Alternatively, at the option of the Landlord, if
Tenant’s tenancy is so terminated, Landlord may recover forthwith against Tenant
as damages for loss of the bargain and not as a penalty an aggregate sum, which
at the time of such termination of Tenant’s tenancy, represents the amount of
the excess, if any, of the value of the whole balance of Rent, charges and all
other sums payable hereunder for the entire balance of the term of this Lease
herein reserved or agreed to be paid by Tenant, over the then current fair
market rental value of the Premises (including “triple net” charges), such
difference to be discounted to net present value at the rate of eight percent
(8%) per annum. In case of a default under this Lease, Landlord may, in addition
to terminating Tenant’s tenancy and/or accepting a surrender, or in lieu
thereof, pursue such other remedy or combination of remedies and recover such
other damages for breach of tenancy and/or contract as available at law or
otherwise.
          B. In addition to the other remedies provided to each party under this
Lease, each party is entitled to all other remedies provided at law or in
equity, including without limitation, to the extent permitted by applicable law,
injunctive relief in case of the violation, or attempted or threatened
violation, of any of the terms of this Lease, or to a decree compelling specific
performance of the terms of this Lease. No right or remedy of either party under
this Lease is

-16-



--------------------------------------------------------------------------------



 



intended to be exclusive of any other right or remedy. Each right and remedy of
each party is cumulative and may be exercised in addition to all other rights or
remedies under this Lease, or now or hereafter existing at law, in equity or by
statute. The terms of this paragraph 7 shall survive termination or expiration
of the Lease.
     8. Hold Harmless and Indemnities.
          A. From Tenant. To the fullest extent permitted by law, Tenant agrees
to exonerate, save harmless, protect and indemnify Landlord and its
shareholders, officers, employees and agents from and against any and all
losses, damages, claims, suit, actions, judgments and costs (including
reasonable attorneys’ fees incurred in defending against any of the foregoing)
to the extent caused by the negligence or acts or omissions of, or use of the
Premises by Tenant, its agents, officers, invitees, employees or contractors.
Tenant does hereby indemnify and hold harmless Landlord from and against any
loss, claim damages or expenses, (including reasonable attorney’s fees) which
Landlord may suffer, incur or expend arising out of any failure on the part of
Tenant to fully perform its obligations hereunder. Tenant shall reimburse and
compensate Landlord for, as Additional Rent, all expenditures made by, or
damages, fines or costs (including reasonable attorney’s fees) sustained or
incurred by Landlord due to non-performance of, non-compliance with, or breach
of, or failure by Tenant to observe, any term, covenant or condition of this
Lease on Tenant’s part to be kept, observed, performed or complied with together
with interest from the date any such amounts are paid by Landlord, with interest
at the lesser of twelve percent (12%) per annum or the maximum lawful rate.
          B. From Landlord. To the fullest extent permitted by law, Landlord
agrees to exonerate, save harmless, protect and indemnify Tenant and its
shareholders, officers, employees and agents from and against any and all
losses, damages, claims, suit, actions, judgments and costs

-17-



--------------------------------------------------------------------------------



 



(including reasonable attorneys’ fees incurred in defending against any of the
foregoing) to the extent caused by the negligence of Landlord with respect to
acts or omissions occurring before the Delivery of the entirety of the Premises,
including all Select Areas (“Completed Delivery Date”) or the gross negligence
of the Landlord from and after the Completed Delivery Date or willful misconduct
of the Landlord, its agents, officers, invitees, employees or contractors,
provided, however, that Landlord shall in no event be liable to Tenant for any
consequential damages, lost profits, loss of business or loss of product. [The
Completed Delivery Date is March 1, 2007.]
          C. Waiver of Subrogation. Anything in this Lease to the contrary
notwithstanding, Landlord and Tenant each hereby waives to the extent each is
actually insured against the same any and all rights of recovery, claim, action
or cause-of action against the other for any loss or damage that may occur to
the Premises, or any improvements thereto, or any property of such party
therein, by reason of fire, the elements, or any other cause which could be
insured against under the terms of standard fire and extended coverage insurance
policies, regardless of cause or origin, including negligence of the other party
hereto, its agents, officers or employees, and covenants that no insurer shall
hold any right of subrogation against such other party.
     9. Landlord’s Access to the Premises. Tenant agrees that it will allow the
Landlord, its agents or employees to enter the Premises at all reasonable times
and upon reasonable prior written notice (except in an emergency when no notice
shall be required) to examine, inspect or protect the same or to prevent damage
or injury to the same or to make such alterations and repairs to the Premises as
the Landlord may deem necessary to comply with this Lease. Notwithstanding the
foregoing, except in the event of an emergency, Tenant may require that Landlord
be accompanied by a representative of Tenant during entry into certain portions
of the Premises.

-18-



--------------------------------------------------------------------------------



 



     10. Survival. The provisions of paragraphs 3E, 5 (which shall include the
applicable provisions of the Lease Addendum), 7, 8, 11, 10, 12, 13, 16, 17, 20C,
20D, 20E, 23, 27 and 30 of this Lease and Tenant’s liability for all amounts due
under this Lease shall survive the termination of this Lease.
     11. Landlord’s Exclusions of Liability. Neither the Landlord, nor any of
its shareholders, officers, employees or agents, shall be liable for (i) loss or
damage to any property of Tenant, or of any entity within Tenant’s control, from
any cause whatsoever other than such loss or damage arising from Landlord’s
negligence prior to the Completed Delivery Date or gross negligence on or after
the Completed Delivery Date or willful misconduct, (ii) any damage referred to
in clause (i) caused by other occupants or tenants of The Johns Hopkins
University Belward Research Campus or by construction, reconstruction or repair
by Landlord or anyone acting on Landlord’s behalf or with Landlord’s authority,
or (iii) any latent defect in the Premises or The Johns Hopkins University
Belward Research Campus; and Tenant shall not be entitled to any compensation
for any of the above, or abatement of Rent or to any release from any of
Tenant’s obligations under this Lease, provided, however, that nothing herein
provided shall preclude Tenant from seeking the recovery of any actual damages
(but not consequential damages, lost profits, loss of business or loss of
product) arising from Landlord’s negligence or gross negligence, as the case may
be, as hereinabove provided, willful misconduct or breach of any express
representation or warranty set forth in this Lease.
     12. Notices. Any notices or demands required or permitted to be given
hereunder shall be given to Landlord or Tenant, respectively, by (i) prepaid
certified mail, return receipt requested, or (ii) nationally recognized
overnight delivery service. Notice shall be given to the parties at the
addresses set forth below, or at such other address as either party shall
designate by written notice to

-19-



--------------------------------------------------------------------------------



 



the other, and shall be effective the next business day if sent by overnight
delivery service, or four
(4) business days after mailing by certified mail.

  To Landlord:   Human Genome Sciences, Inc.
14200 Shady Grove Road
Rockville, Maryland 20850
Attention: Timothy C. Barabe
     Senior Vice President and
                         Chief Financial Officer
E-mail: Tim_Barabe@hgsi.com     With a copy to:    James H. Davis, Esquire
Executive Vice President, General Counsel
Human Genome Sciences, Inc.
14200 Shady Grove Road
Rockville, Maryland 20850
E-mail: Jim_Davis@hgsi.com     To Tenant:    Novavax, Inc.
9920 Belward Drive
Rockville, Maryland 20850
Attention: Chief Financial Officer     With a copy to:    Novavax, Inc.
9920 Belward Drive
Rockville, Maryland 20850
Attention: General Counsel

     13. Broker. Landlord and Tenant represent to the other that no broker or
agent other than Stream Realty Partners, L.P, and Scheer Partners, Inc.
(“Brokers”) are entitled to a commission or brokerage fee in connection with the
Sublease and this Lease. Landlord shall be responsible to pay all commissions or
brokerage fees due to the Brokers pursuant to separate agreement(s) between
Landlord and Brokers. Each party agrees to indemnify and hold the other harmless
from and against any claim for any commissions, fees or other form of
compensation by any other broker claiming through the indemnifying party,
including, without limitation, any and all claims, causes of action,

-20-



--------------------------------------------------------------------------------



 



damages, costs and expenses (including attorneys’ fees), associated therewith.
The provisions of this paragraph shall survive the termination of this Lease.
     14. Condemnation.
          A. If more than twenty-five percent (25%) of the Premises is taken or
condemned for a temporary or permanent public or quasi-public use
(“Condemnation”), this Lease shall terminate at the option of Landlord by notice
delivered to Tenant within thirty (30) days of the Condemnation and Tenant shall
have no claim against Landlord for the value of any unexpired portion of the
Lease Term and shall not be entitled to any part of any award which may be made
or to any damages therefor, except that the Rent shall be adjusted as of the
date of such termination. Tenant may make a separate claim against the
condemning authority for damages allowed by law provided that any such award
shall not reduce the amount otherwise payable to Landlord. Landlord has no
obligation to restore the Premises as a result of any condemnation or exercise
of eminent domain. In the event of a Condemnation which does not result in the
termination of this Lease, Landlord and Tenant shall agree to an equitable
abatement of the Rent in proportion to the value of the Premises condemned.
          B. If less than twenty-five percent (25%) of the Premises is subject
to a Condemnation and/or no election has been made by Landlord to terminate this
Lease, and subject to Landlord’s lender making available to the Landlord award
proceeds relating to such Condemnation for the purpose of restoration of the
Premises, then Landlord shall promptly commence and diligently pursue
restoration of the remainder of the Premises.
          C. In the event of a condemnation which renders the Premises
substantially unfit for Tenant’s then current use of same for offices,
laboratory and/or manufacturing purposes, as the case may be (“Functional
Utility”), and either the Landlord shall have determined that Functional

-21-



--------------------------------------------------------------------------------



 



Utility cannot be restored within one hundred eighty days (180) of such
condemnation (“Condemnation Restoration Period”), or if in fact Functional
Utility is not restored within the Condemnation Restoration Period, Tenant shall
have the right to elect to terminate the Lease upon delivery of written notice
to Landlord. In the event Tenant exercises its right to terminate the Lease in
accordance with this subparagraph 14B, Rent (subject to such equitable abatement
as shall have previously been agreed to by the parties pursuant to subparagraph
14A, above) shall be adjusted as of the date of such termination.
     15. Damage by Fire or Other Casualty.
          A. If more than twenty-five percent (25%) of the Premises shall be
damaged by fire or other casualty, Landlord may, at its option, terminate this
Lease, in which case all obligations of the parties shall be adjusted as of the
date of such termination. Except as provided in the immediately preceding
sentence or in subparagraph 15B hereof, no damage or destruction of the Premises
shall be grounds for termination of this Lease or relieve Tenant from its
obligations arising hereunder, including, without limitation the Tenant’s
obligations to pay Rent. If Landlord has not terminated this Lease, Tenant
shall, at Tenant’s sole cost and expense be responsible for repairing and
restoring all of the licensed FF&E (as defined below), all of Tenant’s
improvements, and for replacing any equipment and trade fixtures of Tenant
located in the Premises.
          B. If less than twenty-five percent (25%) of the Premises shall be
damaged by fire or other casualty and/or there is no election to terminate this
Lease in accordance with the terms hereof, and subject to Landlord (i) obtaining
approval of its mortgagee and (ii) thereafter advancing such insurance proceeds
to the Landlord, the Landlord will promptly commence and diligently pursue
restoration and repair of the Premises.

-22-



--------------------------------------------------------------------------------



 



          C. Other than with respect to a casualty caused by Tenant, its agents,
employees or invitees, in the event of a casualty which renders the Premises
substantially unfit for Tenant’s then current use of same for offices,
laboratory and/or manufacturing purposes, as the case may be, and either the
Landlord shall have determined that Functional Utility cannot be restored within
one hundred eighty (180) days of such casualty (“Casualty Restoration Period”),
or if in fact Functional Utility is not restored within the Casualty Restoration
Period, Tenant shall have the right to elect to terminate the Lease upon
delivery of written notice to Landlord. In the event Tenant shall have the right
to terminate the Lease in accordance with this subparagraph 15B, Rent shall be
adjusted as of the date of such Tenant termination.
     16. Entire Agreement. This Lease contains the entire agreement between the
parties relating to the Premises and cannot be modified or terminated except by
written instrument signed by the parties hereto. No representations,
understandings or agreements have been made or relied upon in the making of this
Lease other than those specifically set forth herein.
     17. Waiver of Jury Trial. Landlord and Tenant waive trial by jury in any
proceeding or any matter in any way connected to this Lease.
     18. Intentionally Omitted.
     19. Rules and Regulations. Tenant will comply with all rules and
regulations contained in the Lease and/or which may be hereafter promulgated by
Landlord, and shall comply with all of the terms and provisions contained in the
Protective Covenants, the Declaration and the Easement Agreement. Landlord has
no obligation to assure that other tenants and invitees of The Johns Hopkins
University Belward Research Campus comply with any of the foregoing.

-23-



--------------------------------------------------------------------------------



 



     20. Hazardous Substances.
          A. Except for the work required to be performed by Landlord pursuant
to subparagraph 4C above and except as specifically set forth in this Lease,
Landlord makes no warranties or representations of any type regarding (i) the
environmental condition of the Premises or The Johns Hopkins University Belward
Research Campus, or (ii) the presence or absence therein or thereon of any
Hazardous Substances. Landlord represents to Tenant that neither Landlord, nor
its agents, employees or contractors has used, handled or manufactured within
the Premises any penicillins or cephalosporins.
          B. Landlord acknowledges that Tenant will be using, storing or
generating the Hazardous Substances listed on Exhibit K-1 and the potentially
hazardous biological materials identified in Exhibit K-2 (“Biologics”). Tenant
agrees that all such Hazardous Substances, Biologics and all other potentially
hazardous biological materials brought onto the Premises by or for the Tenant
will be stored, used, generated and disposed of in strict compliance with all
applicable laws, rules, regulations and ordinances of any governmental or
quasi-governmental authority having jurisdiction over the Premises. Tenant shall
obtain, at Tenant’s sole cost, all permits required by governmental authorities
for the storage, use and generation of Hazardous Substances, Biologics and all
other potentially hazardous biological materials used in, on or about the
Premises, Tenant shall update Exhibits K-1 and K-2 on August 1 and February 1 of
each year during the Lease Term, as the same may be extended.
          C. Tenant agrees to indemnify, defend and hold harmless Landlord and
its employees, agents, successors and assigns, from and against any and all
damage, claim, liability, or loss, including reasonable attorneys’ and other
fees, arising out of or in any way connected to Tenant’s generation, treatment,
storage or disposal of Hazardous Substances, Biologics and all other

-24-



--------------------------------------------------------------------------------



 



potentially hazardous biological material. Such duty of indemnification shall
include, but not be limited to damage, liability or loss pursuant to all
federal, state and local environmental laws, rules and ordinances, strict
liability and common law.
          D. Landlord agrees to indemnify, defend and hold harmless Tenant, its
employees, agents, successors and assigns, from and against any and all damage,
claim, liability, or loss, including reasonable attorneys’ and other fees,
arising out of or in any way connected to the generation, treatment, storage or
disposal of Hazardous Substances by Landlord, its employees, agents, contractors
or invitees in, on or near the Premises prior to the Full Delivery Date, except
for any Hazardous Substances introduced by Tenant after the Initial Delivery
Date. Such duty of indemnification shall include, but not be limited to damage,
liability or loss pursuant to all federal, state and local environmental laws,
rules and ordinances, strict liability and common law.
          E. Each party agrees to promptly notify the other of any disposal of
Hazardous Substances in, on or near the Premises, or any discovery of Hazardous
Substances on or near the Premises, or of any notice by a governmental authority
or private party alleging or suggesting that a disposal of Hazardous Substances
on or near the Premises may have occurred.
          F. Tenant agrees to promptly notify the Landlord of any notice by a
governmental authority or private party alleging or suggesting that an
impermissible disposal of Biologies or any other potentially hazardous
biological materials on or near the Premises may have occurred.
     21. Insurance. Tenant, at its sole cost and expense, shall maintain
insurance as required under Article 6 of the Lease Addendum, and, in addition,
prior to the commencement of any manufacturing activities on, in or about the
Premises Tenant shall obtain and thereafter maintain an environmental insurance
policy in an amount and insuring such risks as shall be commercially

-25-



--------------------------------------------------------------------------------



 



reasonable with respect to Tenant’s use and occupancy of the Premises. Tenant
shall insure the FF&E (as hereinafter defined) for its full replacement value.
Tenant shall include Landlord as an additional insured and loss payee on all
such insurance required to be maintained by Tenant. Evidence of such insurance
shall be furnished to Landlord prior to the Initial Delivery Date, with respect
to the Initial Delivery Areas, the Full Delivery Date with respect to the Lab
Areas and within three (3) business days after Delivery of each of the Select
Areas, and shall be satisfactory to the Landlord in its reasonable discretion.
Not less frequently than annually during each Lease Year, Tenant shall provide
Landlord with evidence, reasonably satisfactory to Landlord, that all insurance
required of Tenant hereunder remains in full force and effect.
     22. Subordination. Subject to delivery of a non-disturbance agreement in a
form reasonably acceptable to Tenant, this Lease is subject and subordinate to
all ground or underlying leases and to all mortgages and/or deeds of trust which
may now or hereafter affect this Lease or the Premises, and to all renewals,
modifications, consolidations, replacements and extensions thereof. This clause
shall be self-operative and no further instrument of subordination shall be
required by any mortgagee, trustee or ground lessor. In confirmation of such
subordination, Tenant shall, at the request of Landlord or any party secured by
any such mortgage, deed of trust or ground lease, promptly execute, acknowledge
and deliver an instrument that has for its purpose and effect the subordination
of this Lease, provided the same contains non-disturbance language materially
the same as set forth in Schedule 3 to this Lease. Tenant hereby constitutes and
appoints Landlord the Tenant’s attorney-in-fact to execute any such certificate
or certificates referenced in this paragraph 22 for and on behalf of the Tenant,
provided the same contains non-disturbance language materially the same as the
SNDA referred to in subparagraph 31B of this Lease, in the event the Tenant
fails or refuses within five (5) business days following a written request to
execute a Lease subordination

-26-



--------------------------------------------------------------------------------



 



agreement in said form. Landlord represents and warrants that to the best of its
actual knowledge, that there are no ground or underlying leases or mortgages or
deeds of trust affecting the Premises as of the date hereof, and Landlord
further represents and warrants that there are no mortgages, security interests
or subleases affecting the Landlord’s interests in the FF&E or this Lease as of
the date hereof.
     23. Holding Over. If Tenant shall hold over after the expiration of the
term of this Lease, Tenant shall become a tenant by the month, and, during
Tenant’s period of unauthorized occupancy, Tenant shall be liable for, and shall
pay to Landlord, 250% of the monthly installment of Base Rent then in effect for
the month immediately prior to the expiration of the Lease Term, and the amount
of any Additional Rent payable by Tenant pursuant to the terms of this Lease. In
addition, Tenant shall be liable for, and shall promptly reimburse Landlord for
all costs incurred by Landlord in connection with Tenant’s holding over to the
extent not otherwise recoverable under the preceding sentence. If Landlord shall
desire to regain possession of the Premises promptly at the expiration of the
Lease Term, as the same may have been extended, then at any time prior to
Landlord’s acceptance of Rent from Tenant as a monthly tenant hereunder,
Landlord, at its option may, forthwith re-enter and take possession of the
Premises without process, or by any applicable legal process. For purposes of
this paragraph 23, the Tenant shall be deemed to have held over beyond the
expiration of the Term of this Lease if the Tenant has not completed all
requisite Decommissioning in conjunction with any governmental licenses issued
to Tenant in connection with its use and occupancy of the Premises and all
Decontamination as provided in subparagraph 3E hereof.
     24. Americans With Disabilities Act. From and after the Initial Delivery
Date, Tenant shall be responsible for compliance with the Americans with
Disabilities Act of 1990, as the same may be amended, relating to Tenant’s use
or occupancy of the Premises.

-27-



--------------------------------------------------------------------------------



 



     25. Representations. Landlord and Tenant each acknowledge that their
respective officers executing this Lease have been duly authorized to do so and
to bind their respective company.
     26. Renewal Options. Provided Tenant is not in default under this Lease
beyond any applicable notice and cure period, Tenant has the option to renew the
Lease Term for two (2) additional periods of three (3) years each and a third
option to renew the Lease Term until March 30, 2021, each option exercisable
upon not less than nine (9) months prior written notice to Landlord given prior
to the expiration of the initial Lease Term or the then applicable extension
period, whichever is applicable. If this Lease is so renewed, the Base Rent for
each extension period shall continue to increase by 2.125% as set forth in
subparagraph 2C above. All other terms and provisions of this Lease shall govern
each extension period, except that upon each such extension Tenant shall have
one (1) less option to extend the Lease Term. Notwithstanding the foregoing, if
Tenant is then in default under the provisions of this Lease beyond any
applicable notice and cure period at what would have been the commencement date
of the then applicable extension period, or if Tenant fails to timely give its
notice to extend the Lease Term, Tenant’s option to renew shall be null and void
and of no further force or effect.
     27. Signage. Tenant may install, affix or use any signs or other
advertising or identifying media to the exterior of the Building or within the
Premises; provided that: (i) such signage does not materially adversely affect
the structural integrity of the Premises; (ii) any and all signs and other
advertising or identifying media installed, affixed or used by Tenant upon the
Premises shall comply with any and all governmental laws, regulations,
ordinances and rules and all recorded restrictions and covenants; and
(iii) Tenant shall prior to the scheduled termination of this Lease or within
thirty (30) days after the earlier termination of this Lease cause all such
signage to be removed and shall

-28-



--------------------------------------------------------------------------------



 



restore the Premises to its condition prior to installation of such signage and
repair any damage to the Premises caused by such removal.
     28. Counterparts; Telefacsimile Execution. This Lease may be executed in
any number of counterparts, and by each of the parties on separate counterparts,
each of which, when so executed, shall be deemed an original, but all of which
shall constitute but one and the same instrument. Delivery of an executed
counterpart of this Lease by telefacsimile shall be equally as effective as
delivery of a manually executed counterpart of this Lease. Any party delivering
an executed counterpart of this Lease by telefacsimile shall also deliver a
manually executed counterpart of this Lease, but the failure to deliver a
manually executed counterpart shall not affect the validity, enforceability or
binding effect of this Lease.
     29. Parking. The parking area of the Premises consists of 134 parking
spaces, and Tenant shall have use of all of such spaces.
     30. License to Use Furniture, Fixtures and Equipment. During the Lease Term
and in the absence of a default under the Lease beyond any applicable notice and
cure period, Tenant shall have a license to use the furniture, fixtures and
equipment (“FF&E”) owned by Landlord and located within the Premises, which FF&E
is listed on Exhibit L attached hereto and made a part hereof. Tenant shall, at
Tenant’s sole cost and expense, keep the FF&E in the same order and condition as
on the Lease Commencement Date, and shall repair and maintain the FF&E. Unless
the license to use all or part of the FF&E is revoked by Landlord prior to the
Lease Expiration Date, as a result of a Tenant default under this Lease beyond
any applicable notice and cure period, Tenant shall return all FF&E to Landlord
at the expiration or earlier termination of this Lease in the same order and
condition it was in at the Lease Commencement Date, reasonable wear and tear and
loss or damage

-29-



--------------------------------------------------------------------------------



 



by casualty or condemnation (provided Landlord has received insurance or
condemnation proceeds relating to same) excepted.
     31. Intentionally Omitted.
     32. Capitalized Terms. Except as defined herein, capitalized terms used
herein shall bear the same meaning ascribed to them in the Lease Addendum.
     33. Time of the Essence. Time is of the essence of each provision of this
Lease.
     34. No Construction Against Drafting Party. The rule of construction that
ambiguities are resolved against the drafting party shall not apply to this
Lease.
     35. Governing Law. The terms of this Lease shall be governed in accordance
with the laws of the State of Maryland.
     36. Interpretation. If any provision of this Lease or application thereof
to any person or circumstance shall, for any reason and to any extent, be
invalid or unenforceable, the remainder of this Lease and the application of
that provision to other persons or circumstances shall not be affected but
rather shall be enforced to the extent permitted by law. The captions, headings
and titles, if any, in this Lease are solely for convenience of reference and
shall be construed without regard to any presumption or other rule requiring
construction against the party causing this Lease to be drafted. Any words or
phrases in this Lease shall be construed as if the words or phrases so stricken
out or otherwise eliminated were never included in this Lease and no implication
or inference shall be drawn from the fact that said words or phrases were so
stricken out or otherwise eliminated. Each covenant, agreement, obligation or
other provision of this Lease shall be deemed and construed as a separate and
independent covenant of the party bound by, undertaking or making same, not
dependent on any other provision of this Lease, unless otherwise expressly
provided. All terms and words used in this Lease, regardless of the number or
gender, in which they are used, shall

-30-



--------------------------------------------------------------------------------



 



be deemed to include any other number and other gender as the context may
require. The word “person” as used in this Lease shall mean a natural person or
persons, a partnership, a corporation or any other form of business or legal
association or entity. References to paragraphs and subparagraphs shall mean the
paragraphs and subparagraphs of this Lease unless the context clearly requires
otherwise.
     37. Recitals, Exhibits and Schedules. The recitals set forth above, and the
Exhibits and Schedules attached hereto, are material and substantive parts of
this Lease and are incorporated herein by this reference.
     38. Binding Effect. The covenants, agreements and obligations set forth in
the Lease and the Lease Addendum, except as herein otherwise specifically
provided, shall extend to, bind and inure to the benefit of the parties here to
and their respective personal representatives, heirs, successors and assigns
(but in the case of assigns only to the extent that assignment is permitted
hereunder). No third party, other than such successors and assigns, shall be
entitled to enforce any or all of the terms of this Lease or Lease Addendum or
shall have rights hereunder or thereunder whatsoever.
[Signature Page Follows]

-31-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the
date first above written.

            Landlord:

GP ROCK ONE, L.L.C.
      By:   HUMAN GENOME SCIENCES, INC.,         its sole Member            /s/
Illegible
 
By:   /s/ Barry Labinger   (SEAL)  Witness/Attest    Name:   Barry Labinger     
  Title:   Executive VP & CCO        Tenant:

NOVAVAX, INC.
    /s/ Illegible
 
By:   /s/ Rahul Singhvi   (SEAL)  Witness/Attest    Name:   Rahul Singhvi       
Title:   President & CEO     

 



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES
Exhibits

A —    Lease Addendum   B —    Certificate re: Commencement Date   C —   
Certificate re: Full Delivery Date and Expiration Date   D —     Certificate re:
Lab Area and Select Area Delivery   E —    Declaration of Covenants, Easements
and Restrictions (Protective Covenants)   F —    Declaration of Covenants,
Conditions, Easement and Restrictions   G —    Easement Agreement   H —   
Initial Delivery Areas Description   I —    Lab Areas Description   J —   
Select Areas Description   K-l —    Hazardous Substances   K-2 —     Biologics  
L —    FF&E   M —    Intentionally Omitted

Schedules

1-A    Select Areas   1-B    Initial Delivery Areas   2   Intentionally Omitted
  3   Non-Disturbance

 



--------------------------------------------------------------------------------



 



EXHIBIT A
LEASE ADDENDUM
     THIS LEASE ADDENDUM is dated as of even date with, and is attached to and
made part of, that certain Lease Agreement dated of even date by and between GP
ROCK ONE, L.L.C., a Rhode Island limited liability company, as Landlord, and
NOVAVAX, INC., a Delaware corporation, as Tenant, regarding those certain
Premises located at 9920 Belward Drive, Rockville, Maryland 20850, as more fully
described in the said Lease Agreement. References in the Lease or in this Lease
Addendum to “this Lease” or “the Lease” shall be deemed to include the terms and
conditions of this Lease Addendum.
Article 1. Taxes. Throughout the term of this Lease and any extension, Tenant
shall pay, as Additional Rent, all taxes, charges and assessments, general and
special, ordinary and extraordinary, of every nature and kind whatsoever, and
all water rates and sewage or sewer use charges levied, assessed or imposed upon
the Premises or any portion thereof, whether such tax, rate, charge or
assessment shall be for village, town, county, state, federal or any other
purpose whatsoever, Tenant hereby covenanting to pay taxes and assessments upon
the real estate as well as upon the improvements thereon and the personal
property used in connection with the operation of the Premises (collectively,
the “Taxes” and separately, a “Tax”), but only to the extent the Taxes arise
during and relate to the term of this Lease. Such Taxes shall include, without
limitation, all general real property taxes and general, special and area-wide
assessments, charges, fees, assessments for transit, police, fire or other
governmental services or purported benefits to the Premises, service payments in
lieu of or in addition to real estate taxes, and any tax, fee or excise on the
act of entering into this Lease or on the use or occupancy of the Premises or
any part thereof or on the rent payable under this Lease or in connection with
the business of renting the Premises (other than Landlord’s income and/or
franchise taxes), that may be now or may hereafter be levied or assessed against
the Premises or Landlord by the United States of America, the State of Maryland,
Montgomery County, or any political subdivision, public corporation, district or
other political or public entity. Should any governmental agency or political
subdivision impose any taxes and/or assessments, whether or not now customary or
within the contemplation of the parties hereto, either by way of substitution
for taxes and assessments presently levied and assessed against the real estate
as well as the improvements thereon, or in addition thereto, including, without
limitation, any taxes based upon the rentals received by Landlord hereunder
(other than an income or franchise tax), such taxes and/or assessments shall be
deemed to constitute a Tax for the purpose of this Article 1 and shall be paid
by Tenant. Taxes payable by Tenant hereunder shall also include reasonable
costs, disbursements and legal fees of Landlord incurred in connection with
proceedings to contest, determine or reduce any such taxes, charges or
assessments; provided that, so long as Tenant is not in default under this
Lease, Landlord shall not commence any such contest or proceeding without the
consent of Tenant, which consent shall not be unreasonably withheld. Tenant
shall furnish to Landlord a receipted tax bill and other satisfactory evidence
of the payment of such taxes, assessments and charges within ten (10) days after
the same are due and payable. Tenant’s obligations under this Article 1 shall
survive the expiration or earlier termination of the Lease. Landlord shall
promptly upon its receipt furnish Tenant with copies of all proposed assessments
and final bills for all Taxes.

Exhibit A; page -1-
Lease Addendum



--------------------------------------------------------------------------------



 



          1.1. Escrow for Taxes. If required by Landlord’s mortgagee at any time
after a default by Tenant in the payment of Base Rent, taxes or any other
monetary obligation under this Lease, Tenant thereafter shall pay all Taxes
accruing during the term hereof to Landlord in monthly installments on or before
the first day of each calendar month, in advance, in an amount estimated by
Landlord’s mortgagee. Upon receipt of all statements for Taxes due for a
calendar year, Landlord shall submit to Tenant a written statement of the actual
amount of the Taxes for such year and the amount, if any, then paid by Tenant.
If the total amount paid by Tenant under this Article 1.1 for any year shall be
more or less than the actual amount due from Tenant for such year, as shown in
such statement, either Tenant shall pay to Landlord the shortfall within ten
days after receipt of the statement or such excess shall be credited against the
next installment of Taxes due from Tenant to Landlord hereunder, as the case may
be. All amounts due hereunder shall be payable to Landlord at the place where
the rental is payable and shall be held in an interest bearing account for the
benefit of Tenant with a financial institution designated by Landlord’s
mortgagee. A copy of a Tax bill submitted by Landlord to Tenant shall at all
times be sufficient evidence of the amount of Taxes levied, assessed or imposed
against the Premises to which such bill relates. Landlord’s and Tenant’s
obligations under this Section shall survive the expiration of the Lease Term.
In the event of any default by Tenant hereunder, any such deposits may be used
by Landlord to cure the default, but Landlord shall be under no obligation to do
so and Tenant shall have no authority to direct Landlord to apply such deposits
against any obligation of Tenant hereunder.
          1.2. Right to Contest. Tenant may contest in good faith by appropriate
proceedings at its own expense any Taxes provided that Tenant shall first have
paid such Taxes or, if the payment of such Taxes is to be postponed during the
contest, shall have furnished Landlord with a bond of a surety company
reasonably satisfactory to Landlord in an amount equal to, or shall have
deposited with any bank or trust company of Landlord’s selection in the State
wherein the Premises are located to hold such deposit and apply the same as
hereinafter provided, the amount of the Taxes so contested, together with such
additional sums as may reasonably be required to pay interest or penalties
accrued or to accrue on any such Taxes. Nothing contained herein, however, shall
release Tenant of the obligation to pay and discharge contested Taxes as finally
adjudicated, with interest and penalties, and all other charges directed to be
paid in or by any such adjudication. Any such contest or legal proceeding shall
be begun by Tenant as soon as reasonably possible after the imposition of any
contested Taxes and shall be prosecuted to final adjudication with all
reasonable promptness and dispatch; provided, however, that Tenant may in its
discretion consolidate any proceeding to obtain a reduction in the assessed
valuation of the Premises for tax purposes relating to any tax year with any
similar proceeding or proceedings relating to one or more other tax years.
Notwithstanding anything contained herein to the contrary, Tenant shall pay all
such contested items before the time when the Premises or any part thereof might
be forfeited as a result of nonpayment.
          1.3. Landlord’s Cooperation. Landlord shall join in any proceedings
referred to in Article 1.2 and hereby agrees that the same may be brought in its
name, if the provisions of any law, rule or regulation at the time in effect
shall so require. Tenant shall indemnify and save Landlord harmless from any
liabilities, losses, or expenses (including reasonable attorneys fees) in
connection with any such proceedings in which Landlord shall join or permit to
be brought in its name. So long as Tenant is not in default under any term or
condition of this Lease, (i) Tenant shall be entitled to any refund of any
Taxes, and all penalties or interest thereon received by Landlord which shall
have

Exhibit A; page -2-
Lease Addendum



--------------------------------------------------------------------------------



 



been paid by Tenant, or which shall have been paid by Landlord but previously
reimbursed in full by Tenant and (ii) Landlord shall not, without Tenant’s prior
written approval (which shall not be unreasonably withheld), agree to any
settlement, compromise or other disposition of any such proceedings or
discontinue or withdraw from any such proceedings or accept any refund of any
Taxes as a result of any such proceedings.
Article 2. Use of Premises. Tenant shall not use or allow the Premises to be
used for any improper or unlawful purpose or for any purpose which could violate
any recorded covenant or restriction affecting the Premises. Tenant shall not
cause or maintain or permit any nuisance or commit or suffer the commission of
any waste in, on or about the Premises. Tenant may install on the Premises such
trade fixtures and equipment as Tenant deems necessary for its business
activities; provided that the installation and use of all such trade fixtures
and equipment shall be in compliance with any and all applicable governmental
laws, rules, regulations and ordinances and no such trade fixture or equipment
shall be affixed to the exterior of the Building or in any manner which affects
the roof or structural components of the Building without the prior written
consent of Landlord which consent shall not be unreasonably withheld,
conditioned or delayed. Title thereto shall remain in Tenant, even though such
equipment may be affixed to the Premises. On termination of this Lease, the
removal of such property is governed by Article 9 of this Lease Addendum. Except
for as represented by Landlord in the Lease, Tenant acknowledges and agrees that
it has made its own independent investigation to confirm that the Tenant’s use
of the Premises for office and laboratory operations will comply with all
applicable covenants and restrictions and all applicable governmental codes,
rules and regulations in effect as of the execution of this Lease.
Notwithstanding the foregoing, Tenant may plan, design, construct, supervise and
maintain upon the roof and/or the exterior of the Building any antennas,
satellite dishes and similar communications facilities, provided that the same
(i) do not impair the structural integrity of the Building, (ii) does not void
or impair any roof warranty for the Building that has been provided in writing
to Tenant, and (iii) complies with all applicable governmental codes,
ordinances, rules, regulations and laws. Any such facility which shall be so
installed or erected shall, unless and until Tenant shall remove the same, be
maintained by Tenant at Tenant’s own cost and expense and any damage to the
Premises caused by the removal thereof shall be repaired, at Tenant’s expense,
upon the expiration or earlier termination of the term of this Lease.
Article 3. Repairs/Operating Expenses. Throughout the Lease Term, Tenant shall
keep the Premises in good condition and repair and be responsible for all costs
of operating the Premises and all maintenance, repairs and replacements to the
Premises, structural and nonstructural, ordinary or extraordinary, foreseen or
unforeseen, including, but not limited to, all structural repairs and
replacements to the foundation, exterior and/or load bearing walls, roof, and
mechanical systems of the Premises and all landscaping, sidewalks and parking
areas contained in or about the Premises, and all common area and easement
expenses and assessments, including, but not limited to, all assessments imposed
on the Premises under the covenants and restrictions for the Johns Hopkins
Belward Campus Biotechnology Park and/or any easement agreement appurtenant to
the Premises. Tenant shall pay any and all such assessments and charges as and
when due and shall make all such repairs and replacements as may be necessary to
maintain the Premises in a condition consistent with other first class
office/laboratory (and if altered in accordance with Article 5 of this Addendum,
biomedical manufacturing) buildings located in the State of Maryland, provided
that Tenant shall not

Exhibit A; page -3-
Lease Addendum



--------------------------------------------------------------------------------



 



be required to provide or install upgraded building improvements of a scope or
quality greater than the scope and quality of the original Building. Tenant
shall keep the Premises in a clean, safe, sanitary and tenantable condition in a
manner compatible with its intended use, shall not permit any garbage, waste,
refuse or dirt of any kind to accumulate in or about the Premises, shall keep
all drives, parking areas, entrances and pedestrian walkways reasonably free
from snow and ice and shall make any repairs, replacements or improvements which
may be required by any laws, rules, regulations, ordinances or orders of any
federal, state, local or other governmental authority having jurisdiction over
the Premises. Tenant shall further use all reasonable precaution to prevent
waste, damage or injury to the Premises. Notwithstanding the foregoing, Tenant
shall not be required to replace any component of the Improvements during the
last twelve (12) months of the Lease term (including any extension options which
have been exercised by the Tenant); provided that Tenant shall maintain the
Improvements and surrender the Improvements and all building systems at the end
of the term of this Lease in good operating condition.
Article 4. Utilities. Throughout the term hereof, Tenant shall be responsible
for and shall promptly pay as and when due all charges for heat, water, gas,
electricity and sanitary sewer charges, as well as any charges for any other
utility used or consumed in, on or upon the Premises. Tenant shall at all times
keep the Premises sufficiently heated so as to prevent freezing and
deterioration thereof and/or of the equipment and facilities contained therein.
Article 5. Alterations. Except as otherwise expressly provided in this
Article 5, Tenant shall not make or suffer to be made, any alterations,
additions or improvements to the Premises (each an “Alteration” and
collectively, the “Alterations”), in excess of One Hundred Thousand Dollars
($100,000.00) for any single Alteration, or in excess of Two Hundred Fifty
Thousand Dollars ($250,000.00) in the aggregate for all Alterations within a
twelve (12) month period or which affect the structural or mechanical components
of the Premises in, on or to the Premises or any part thereof without the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed; Landlord’s consent to any Alterations for which
Landlord’s consent is required hereunder shall be contingent upon Tenant
agreeing to the following minimum conditions:
          5.1. Cost. Tenant shall pay or cause to be paid the entire cost of the
Alterations;
          5.2. Plans. Plans and specifications for all Alterations shall be
submitted to Landlord for prior written approval, which approval shall not be
unreasonably withheld;
          5.3. Liens. Tenant shall take all necessary steps to prevent the
imposition of liens against the Premises as a result of the Alterations;
          5.4. Indemnity. Tenant shall agree to hold Landlord harmless from all
claims, losses, liabilities, damages, and expenses (including reasonable
attorneys, fees) resulting from any Alterations; and
          5.5. Permits. Tenant shall obtain and pay for all necessary permits
and shall comply with all applicable governmental requirements and insurance
rating bureau recommendations.

Exhibit A; page -4-
Lease Addendum



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, in the event that Novavax desires to convert a
portion of the Premises for use as biomedical manufacturing facilities, any
alterations in connection therewith shall be subject only to the requirements of
subsections 5.1 through 5.5.
Provided that Landlord incurs no additional responsibility, cost or liability
for the removal and/or restoration of any Alterations made by Tenant, during the
Lease Term, Tenant shall have the right to remove, modify and/or relocate any
and all existing Alterations made by Tenant and fixtures and equipment owned by
Tenant provided that (i) Tenant repairs any damage caused by such removal and
(ii) the Premises shall be delivered to Landlord in good repair and working
order, normal wear and tear excepted. At the termination of the Lease Term,
removal of Alterations made by Tenant and fixtures and equipment owned by Tenant
shall be governed by Article 9 of this Lease Addendum.
Article 6. Insurance.
          6.1. Liability Insurance. Tenant shall, during the entire term hereof,
keep in full force and effect a policy of comprehensive general public liability
insurance with respect to the Premises, and the business operated by Tenant in
the Premises, in which the primary coverage per accident or occurrence is not
less than $1,000,000 combined single limit and the umbrella coverage per
accident or occurrence is not less than $10,000,000, or in such greater amounts
as Landlord may reasonably determine in accordance with prudent business
practices.
          6.2. Property Insurance. Tenant agrees to carry, at its expense,
property insurance insuring against fire, vandalism, malicious mischief, and
such other hazards as are from time to time included in a standard extended
coverage endorsement, insuring the Premises in an amount equal to the full
replacement value of the Premises (with an agreed amount endorsement, excluding
land value, landscaping, foundation and excavation costs, and costs of
underground flues, pipes and drains), together with rental interruption
insurance in an amount equal to twelve (12) months fixed base rental and real
estate tax payments, and insuring the betterments and improvements made by it to
the Premises, and all trade fixtures, furnishings and equipment owned by Tenant
and located on or within the Premises, in an amount equal to the full
replacement value thereof.
          6.3. Requirements. The policies required under this Article 6.3 shall
name Tenant and Landlord and any other parties in interest designated by
Landlord as insureds as their respective interests may appear, and shall contain
a clause that the insurer will not cancel or change the insurance without first
giving the Landlord thirty (30) days prior written notice. Such insurance may be
furnished by Tenant under any blanket policy carried by it or under a separate
policy therefor. The insurance shall be with carriers with a Best financial
quality rating of A or better and a financial size rating of XII or better. A
copy of the paid-up policies or certificates of the insurers evidencing the
maintenance of such insurance policies shall be delivered to Landlord prior to
commencement of the term of this Lease or Tenant’s occupancy, whichever is
sooner, and, upon renewals, prior to the expiration of a coverage period. All
such policies shall be written as primary policies, not contributing with and
not in excess of the coverage that Landlord may carry. Tenant agrees that if

Exhibit A; page -5-
Lease Addendum



--------------------------------------------------------------------------------



 



Tenant does not take out and maintain insurance, Landlord may (but shall not be
required to) procure said insurance on Tenant’s behalf and at its cost to be
paid by Tenant as additional rent.
Article 7. Intentionally Omitted.
Article 8. Right to Cure; No Waiver, Accord or Satisfaction. In addition to the
parties’ respective rights and remedies under paragraph 7 of the Lease, the
following provisions shall apply:
          8.1. Landlord’s Right to Cure. All covenants and agreements to be
performed by the Tenant under any of the terms of this Lease shall be performed
by Tenant at Tenant’s sole cost and expense and without any abatement of Rent.
If the Tenant shall fail to pay any sum of money required to be paid by it
hereunder, other than Rent, or shall fail to perform any other act on its part
to be performed hereunder, and such failure shall continue past any period of
notice or cure provided under paragraph 7 of the Lease, the Landlord may, but
shall not be obligated to, cure such default, without waiving or releasing the
Tenant from any other default by Tenant under this Lease. All sums so paid by
the Landlord and all necessary incidental costs (including reasonable attorney’s
fees) incurred by Landlord in enforcing any of the terms, covenants or
conditions of this Lease, or curing any default or in suing for or obtaining
relief by reason of a breach thereof, together with interest on all of the
foregoing at the rate set forth in subparagraph 2F of the Lease from the date of
payment by the Landlord, shall be payable as Additional Rent to the Landlord on
demand. Landlord shall have, in addition to any other right or remedy of the
Landlord, the same rights and remedies in the event of the nonpayment thereof by
the Tenant as in the case of default by the Tenant in the payment of Rent.
          8.2. Tenant’s Right To Cure. If Landlord fails to perform or observe
any of the obligations on Landlord’s part to be performed or observed pursuant
to this Lease, and such failure continues for thirty (30) days after written
notice thereof is sent by Tenant to Landlord informing Landlord of such failure,
then Landlord shall be deemed to be in default under this Lease; provided,
however, that if the failure set forth in Tenant’s notice is such that it
requires more than thirty (30) days to correct, Landlord shall not be deemed to
be in default hereunder if Landlord: (i) promptly and diligently commences
curing the failure within thirty (30) days after written notice is sent by
Tenant to Landlord informing Landlord of such failure; and (ii) diligently
prosecutes the cure to completion following the expiration of the original
thirty (30) day period set forth herein. Upon such default by Landlord, Tenant
may, in addition to any remedies available to it at law or in equity, perform
the same for and on behalf of Landlord, the cost of which performance, upon the
proper payment thereof, together with all interest and penalties necessarily
paid in connection therewith and any and all other damages incurred by Tenant as
a result of any such default, shall be paid to Tenant by Landlord upon demand,
with interest thereon at the rate set forth in paragraph 7 of the Lease, from
the date of each expenditure.
          8.3. Waivers. A waiver by Landlord of a breach or default by Tenant
under the terms and conditions of this Lease shall not be construed to be a
waiver of any subsequent breach or default nor of any other term or condition of
this Lease, and the failure of Landlord to assert any breach or to declare a
default by Tenant shall not be construed to constitute a waiver thereof so long
as such breach or default continues unremedied.

Exhibit A; page -6-
Lease Addendum



--------------------------------------------------------------------------------



 



          8.4. No Accord or Satisfaction. No receipt of money by Landlord from
Tenant after the expiration or termination of this Lease or after the service of
any notice or after the commencement of any suit, or after final judgment for
possession of the Premises shall reinstate, continue or extend the term of this
Lease or affect any such notice, demand or suit.
Article 9. Termination. Upon the termination of this Lease, by expiration or
otherwise, Tenant shall surrender the Premises to Landlord in as good condition
and repair as when delivered by Landlord, excepting ordinary wear and tear,
condemnation, damage from any cause not required to be repaired or replaced by
Tenant and permitted Alterations. All Alterations and decorations made to the
Premises by and paid for by Tenant, in addition to all moveable furnishings,
trade fixtures and other equipment and personal property owned by Tenant, shall
be removed from the Premises by Tenant at Tenant’s sole cost and expense no
later than the date of termination and Tenant shall repair any and all damage
caused by such removal. If the Premises are not surrendered upon the scheduled
termination of this Lease as set forth herein or within fifteen (15) days after
earlier termination as set forth herein, Tenant shall indemnify Landlord against
all loss, liability and expense (including reasonable attorneys’ fees) resulting
from delay by Tenant in so surrendering the Premises, including, without
limitation, any claim made by any succeeding tenant founded on such delay (but
excluding Landlord’s lost profits so long as Tenant pays the holdover Rent
called for under paragraph 23 of the Lease). Tenant shall also surrender all
keys to the Premises and shall inform Landlord of combinations in any locks,
safes and vaults, if any, in the Premises. Notwithstanding the foregoing or
anything to the contrary contained herein, if Tenant makes alterations to any
portion of the Premises in accordance with the provisions of Article 5 of this
Addendum in order to convert such portion to biomedical manufacturing
facilities, such alterations regardless of the cost or scope shall not be
required to be removed by Tenant at the end of the Term, nor shall Tenant be
required to reimburse Landlord for any costs of such removal.
Article 10. Quiet Enjoyment. Landlord covenants, warrants and represents to
Tenant that it has full right and power to execute and perform this Lease and to
grant the estate demised herein, and Landlord further covenants that Tenant
shall peaceably and quietly have, hold and enjoy the Premises and all rights,
easements, appurtenances and privileges belonging or in any way appertaining
thereto, during the full Term, subject to all matters of record.
Article 11. Intentionally Omitted.
Article 12. Estoppel Certificates. Landlord and Tenant agree that at any time
and from time to time upon not less than ten (10) days prior request of the
other, they shall execute, acknowledge and deliver to the requesting party a
statement in writing certifying (a) that this Lease is unmodified and in full
force and effect (or if there have been modifications, specifying the same),
(b) the dates to which the rent and other charges have been paid, (c) that, so
far as the party giving the estoppel knows, the other party is not in default
under any provisions of this Lease (or if the party giving the estoppel knows of
any such default, specifying the same) and (d) such other matters as the
requesting party or its lender shall reasonably request. It is intended that any
such statement may be relied upon by any person proposing to acquire Landlord’s
or Tenant’s interest in this Lease or any prospective mortgagee of, or assignee
of any mortgage upon, such interest.

Exhibit A; page -7-
Lease Addendum



--------------------------------------------------------------------------------



 



Article 13. Non-Liability of Landlord. Landlord shall not be liable to Tenant,
and Tenant hereby waives all claims against Landlord, for any injury or damage
to any person or property in or about the Premises resulting from the Premises,
or any part thereof or any equipment thereof, becoming out of repair; flooding
of basements or other areas; damages caused by sprinkling devices, air
conditioning apparatus, snow, frost, water leakage, steam, excessive heat or
cold, falling plaster, broken glass, sewage, gas, odors or noise or the bursting
or leaking of pipes or plumbing fixtures; any act or neglect of other tenants or
occupants or employees in the Premises; or any other thing or circumstance
whatsoever concerning the Premises, whether of a like nature or of a wholly
different nature unless caused by the willful misconduct or gross negligence of
Landlord. All property in or about the Premises belonging to Tenant, its agents,
employees or invitees shall be there at the risk of Tenant or other person only,
and Landlord shall not be liable for damage thereto or theft, misappropriation
or loss thereof. If Landlord shall fail to perform any covenant or condition of
this Lease upon Landlord’s part to be performed and, as a consequence of such
default, Tenant shall recover a money judgment against Landlord, then such
judgment shall be satisfied only out of the proceeds of sale received upon
execution of such judgment and levy thereon against the right, title and
interest of Landlord in the Premises and out of rents or other income from such
property receivable by Landlord and any insurance or condemnation proceeds that
are available for use by Landlord and Landlord shall not be personally liable
for any deficiency.
Article 14. Transfer by Landlord. In the event of a sale or conveyance by
Landlord of the Premises, the same shall operate to release Landlord from any
future liability upon any of the covenants or conditions herein contained which
accrue after the date of transfer, and in such event Tenant agrees to look
solely to the successor in interest of Landlord in and to this Lease, provided,
further, that the transferee expressly agrees in writing to assume the
Landlord’s obligations. This Lease shall not be affected by any such sale or
conveyance, and Tenant agrees to attorn to the purchaser or grantee, which shall
be obligated on this Lease only so long as it is the owner of Landlord’s
interest in and to this Lease. Landlord shall give Tenant written notice of any
such transfer.
Article 15. No Liens. Without in each instance the prior written consent of
Landlord, Tenant shall not directly or indirectly create or permit to be created
or to remain, and will immediately discharge, any lien, encumbrance, or charge
on, or pledge of, the Premises, or any part thereof, the interest of Tenant
hereunder or therein, or the rent or other payments hereunder, other than:
(a) this Lease; (b) any assignment, pledge, lien, encumbrance, charge,
conditional sale, or title retention agreement affecting the Premises, resulting
solely from (i) any action by Landlord or (ii) any liability or obligation of
Landlord which Tenant is not obligated by this Lease to assume; (c) liens for
Taxes not yet payable; (d) liens of mechanics, materialmen, suppliers, or
vendors, or rights thereto, incurred in the ordinary course of business for sums
which under the terms of the related contracts are not yet due, provided that
such reserve or other appropriate provision, if any, as may be required by
generally accepted accounting principles shall have been made therefor; or
(e) liens created to finance Tenant’s removable trade fixtures, equipment and
all other personal property. In amplification and not in limitation of the
foregoing, Tenant shall not knowingly permit any portion of the Premises to be
used by any person or persons or by the public, as such, at any time or times
during the term of this Lease, in such manner as might tend to impair the title
or interest of Landlord in the Premises, or any portion thereof, or in such
manner as might make possible a claim or claims

Exhibit A; page -8-
Lease Addendum



--------------------------------------------------------------------------------



 



of adverse use, adverse possession, prescription, dedication, or other similar
claims of, in, to, or with respect to the Premises, or any part thereof.
Article 16. Net Lease. This Lease is intended to be and shall be an absolute
“net, net, net” lease, and the Rent and all other sums payable hereunder by
Tenant (all of which shall be deemed to be Additional Rent) shall be paid
without notice or demand and without set-off, counterclaim, abatement,
suspension, deduction, or defense except as otherwise provided in this Lease. As
more particularly set forth herein, Tenant shall pay all Taxes, insurance
premiums, maintenance, repair and replacement costs and expenses, utility
charges and expenses, and all other costs and expenses, of whatever nature,
relating in any way to the Premises and/or the operation thereof during the term
of this Lease except as otherwise provided in this Lease. In addition, this
Lease shall continue in full force and effect and the obligations of Tenant
hereunder shall not be released, discharged, diminished, or otherwise affected
by reason of any damage to or destruction of the Premises, or any part or parts
thereof any partial taking; any restriction on or prevention of or interference
with any use of the Premises, or any part or parts thereof, except as otherwise
provided in this Lease. It is expressly understood and agreed that, except as
specifically stated herein to the contrary, Landlord shall have no
responsibility or obligation, whatsoever, with respect to the Premises or the
condition or use thereof during the term of this Lease and shall be absolutely,
without limitation, exculpated from any and all such responsibilities and/or
obligations, all such responsibilities and obligations being those of Tenant.
Article 17. Environmental Covenants. Tenant shall not use the Premises for the
production, sale or storage of any toxic or hazardous chemicals, wastes,
materials or substances, or any pollutants or contaminants, as those terms are
defined in any applicable federal, state, local or other governmental law,
statute, ordinance, code, rule or regulation (“Hazardous Substances”), shall not
use any Hazardous Substance in the Premises, and shall not permit any Hazardous
Substance to be disposed of from, in or on the Premises, unless said Hazardous
Substances are of the type normally used in the ordinary course of operating and
maintaining Tenant’s office and laboratory facilities, and are stored, used and
disposed of in strict accordance with all such laws, statutes, ordinances,
codes, rules and regulations which are applicable to the Premises
(“Environmental Regulations”). Tenant shall not permit any Hazardous Substance
to be emitted, discharged, released, spilled or deposited from, in or on the
Premises other than in the ordinary course of operating and maintaining Tenant’s
office and laboratory facilities as may be permitted by law or applicable permit
held by Tenant. Tenant shall obtain and maintain all licenses and permits, and
shall maintain all material safety data sheets, with respect to such Hazardous
Substances, which are required by any Environmental Regulation. Landlord shall
have the right to enter the Premises to inspect the same for compliance with the
provisions of this Article 17; provided that: (i) entrance to the Premises shall
not be denied to Tenant; (ii) the business of Tenant shall not be interfered
with unreasonably; and (iii) Landlord shall comply with Tenant’s safety and
other reasonable rules governing activities within the Premises. Tenant agrees
to indemnify Landlord against, and to hold Landlord harmless from, any and all
claims, demands, judgments, fines, penalties, costs, damages and expenses
resulting from any violation by Tenant of this Article 17 or of any
Environmental Regulation, including court costs and attorneys, fees in any suit,
action administrative proceeding or negotiations resulting therefrom, and
including costs of remediation, clean-up and detoxification of the Premises and
the environment unless caused by the willful misconduct or gross negligence of
Landlord. Tenant’s obligations and

Exhibit A; page -9-
Lease Addendum



--------------------------------------------------------------------------------



 



liabilities under this Article 17 shall survive the termination of this Lease.
Article 18. Modifications. Tenant agrees to execute any reasonable modification
of this Lease which may be required by a lender as a condition to making a first
mortgage loan on the Premises; provided that no such modification shall alter
the rent or term provided herein or reduce the full economic value hereof or
involve cost to Tenant.
Article 19. Intentionally Omitted.
Article 20. Force Majeure. In the event that Landlord or Tenant shall be delayed
or hindered in or prevented from the performance of any act required hereunder
by reason of a Force Majeure event, then performance of such act shall be
excused for the period of the delay and the period for the performance of any
such act shall be extended for a period equivalent to the period of such delay;
provided that nothing contained in this Section 35 shall excuse, delay or
otherwise apply to the Tenant’s obligation to pay rent or any other monetary
obligation hereunder. For purposes hereof, a “Force Majeure” event shall mean
delays or hindrances caused by (i) acts of God; (ii) strikes, labor disputes,
labor shortages (materially worse than the current labor supply conditions in
effect in October 2006) or material shortages outside of the party’s control;
(iii) blackouts; (iv) acts of public enemy; (v) orders of any kind of the
government of the United States or of the State of Maryland or any department,
agency, political subdivision or official of either of them, or any civil or
military authority; (vi) riots; (vii) epidemics disabling the labor force;
(viii) landslides; (ix) earthquakes affecting the Premises; (x) fires; (xi)
hurricanes and/or tornadoes; (xii) adverse weather conditions (i.e., the number
of days in excess of the normal weather [rain or snow days] as defined for a
thirty (30) day period by the National Weather Bureau for the Rockville,
Maryland metropolitan area); (xiii) floods; (xiv) partial or entire failure of
public utilities affecting the Premises; or (xiv) any other similar cause or
event not reasonably within the control of party and not resulting from that
party’s acts or omissions. Landlord and Tenant shall give notice to each other
of the occurrence of any event of Force Majeure that may give rise to a claim
for an extension of time to perform hereunder as soon as reasonably possible
after the discovery by such party of such Force Majeure event. The party
claiming the benefit of any such Force Majeure event shall thereafter use all
reasonable diligence in attempting to overcome or lessen the impact of such
Force Majeure event and shall keep the other reasonably informed of their
progress in mitigating the effects of any such Force Majeure event.
Article 21. Miscellaneous.
          21.1. Costs and Attorney Fees. Upon any dispute between Landlord and
Tenant under this Lease, the prevailing party shall be entitled to recover from
the non-prevailing party reasonable attorneys’ fees, taxable costs and expenses
incurred in contesting such dispute.
          21.2. Independent Covenants. The covenant to pay rent or any
additional charge is hereby declared to be an independent covenant on the part
of Tenant to be kept and performed, and no such Rent or charge shall be subject
to any offset or deduction whatsoever.
          21.3. Emergencies. In case of emergency, if Tenant shall not be
present to permit entry, Landlord or its representatives may enter the same
forcibly without rendering Landlord or its

Exhibit A; page -10-
Lease Addendum



--------------------------------------------------------------------------------



 



representatives liable therefor or affecting Tenant’s obligation under this
Lease.
          21.4. No Agency. Nothing contained in this Lease shall be taken or
construed to create any agency between Landlord and Tenant or to authorize the
Tenant to do any act or thing or to make any contract so as to encumber in any
manner the title of the Landlord to the Premises or to create any claim or lien
upon the interest of the Landlord in the Premises.
          21.5. No Recording of Lease. Landlord and Tenant shall not record this
Lease or any memorandum thereof, and Tenant shall indemnify Landlord against and
hold Landlord harmless from any and all fees and/or taxes imposed by any
governmental entity for or on account of the recording of this Lease or any
memorandum thereof.
          21.6. Financial Statements. Tenant shall, within ninety (90) days
after the end of each fiscal year of Tenant, and within thirty (30) days after
receipt of written request from Landlord, provide to Landlord, for the benefit
of Landlord, Landlord’s mortgagee and any prospective mortgagee or purchaser of
the Premises audited financial statements of Tenant, including: (i) a balance
sheet and profit and loss statement of Tenant for Tenant’s most recent fiscal
year, and (ii) a detailed operating statement of the Premises for the most
recent calendar year. Notwithstanding the foregoing, so long as the Tenant is a
publicly traded corporation, Tenant shall only be required to provide Landlord
with (a) a detailed operating statement of the Premises for the most recent
calendar year, and (b) such financial information on Tenant as is made available
to the public or is required to be made available to the public in compliance
with all applicable securities laws governing the Tenant.

Exhibit A; page -11-
Lease Addendum



--------------------------------------------------------------------------------



 



EXHIBIT B
EXECUTED
SUBLEASE LEASE COMMENCEMENT CERTIFICATE
SEE ATTACHED

Exhibit B; page -1-



--------------------------------------------------------------------------------



 



SUBLEASE LEASE COMMENCEMENT CERTIFICATE
          As required under subparagraph 1C of that certain Sublease dated
October 6, 2006, between Human Genome Sciences, Inc. a Delaware Corporation
(“Sublandlord”) and Novavax, Inc., a Delaware corporation (“Subtenant”), the
under signed parties acknowledge and confirm that the Sublease Commencement Date
and the Initial Delivery Date, as those terms and defined under the Sublease, is
January 1, 2007.

                HUMAN GENOME SCIENCES, INC.               /s/ Beverly A. Merella
  By:   /s/ Joe Morin    Witness/Attest   Name:   Joe Morin        Title:   V.P.
Engineering       Date:   14 Dec 06  

 

                NOVAVAX, INC.                   By:       Witness/Attest  
Name:           Title:           Date:      



--------------------------------------------------------------------------------



 



SUBLEASE LEASE COMMENCEMENT CERTIFICATE
          As required under subparagraph 1C of that certain Sublease dated
October 6, 2006, between Human Genome Sciences, Inc., a Delaware corporation
(“Sublandlord”) and Novavax, Inc., a Delaware corporation (“Subtenant”), the
undersigned parties acknowledge and confirm that the Sublease Commencement Date
and the Initial Delivery Date, as those terms and defined under the Sublease, is
January 1, 2007.

                HUMAN GENOME SCIENCES, INC.                   By:      
Witness/Attest   Name:           Title:           Date:      

 

                NOVAVAX, INC.               /s/ Suzanne Rice   By:   /s/ R.
Hage    Witness/Attest   Name:   R. Hage        Title:   SVP       Date:  
1-4-07  

 